Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Burgi et al. (US 2014/0212979) is the closest prior art and teaches a gas detector comprising a MEMS gas sensor having a film-like metal oxide semiconductor having an electrical resistance varying according to gases and a heater (pars. 0031-0032); and a drive circuit 24 supplying electric power to said heater intermittently to heat said metal oxide semiconductor to an operating temperature (par. 0053) and sampling the electrical resistance of the metal oxide semiconductor at the operating temperature (par. 0032), wherein said gas detector is configured to be installed within a mobile electronic device (par. 0029). Burgi et al. fails to disclose the drive circuit being configured and programmed to halt the heating of the metal oxide semiconductor to the operating temperature when a sensor of the mobile electronic device detects said mobile electronic device is placed in a closed space and to resume the heating of the metal oxide semiconductor to the operating temperature when the sensor of the mobile electronic device detects the mobile electronic device has been taken out from the closed space. Shim et al. teaches a gas detector configured to be installed within a mobile electronic device (par. 0055), and wherein a control circuit of the mobile electronic device is programmed to perform certain functions when a sensor of the mobile electronic device detects said mobile electronic device is placed in a closed space or taken out from a closed space (par. 0233). However, even if it were obvious to combine the mobile electronic device sensor of Shim et al. with the apparatus of Burgi et al., the combination would still fail to teach or suggest the limitation on the drive circuit being configured and programmed to halt heating or resume heating of the metal oxide semiconductor based on the detection by the mobile electronic device sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861